Citation Nr: 1725736	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  09-25 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for joint pain.

3.  Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from November 1981 to November 1984, with additional service in the Army Reserve that included a period of active duty from November 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board remanded the claims in June 2012 and March 2016 for additional development.  The matter again is before the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Prior to promulgation of an appellate decision, a September 2016 rating decision granted entitlement to service connection for intervertebral disc syndrome with degenerative arthritis lumbar spine (claimed as lower back disability) and for shortening lower left leg extremity, which constituted a complete grant of the back claim on appeal.

2.  Prior to promulgation of an appellate decision, a September 2016 rating decision granted entitlement to service connection for left shoulder, left hip, right thigh, right hip, left knee, and right knee disabilities, which constituted a complete grant of the joint pain claim on appeal.

3.  The Veteran's restrictive lung disease is attributable to her service in Southwest Asia.

CONCLUSIONS OF LAW

1.  Since the benefit remaining for appellate consideration has been granted, no present case or controversy exists, and there is no allegation of fact or law properly before the Board as to the issue of entitlement to service connection for a low back disorder.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2016).

2.  Since the benefit remaining for appellate consideration has been granted, no present case or controversy exists, and there is no allegation of fact or law properly before the Board as to the issue of entitlement to service connection for joint pain.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2016).

3.  Entitlement to service connection for restrictive lung disease is warranted.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Respiratory Disorder

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That a disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the present case, the Veteran has contended that she suffers from respiratory problems that are manifestations of one or more undiagnosed illnesses resulting from service in the Southwest Asia Theater of operations and/or due to a medically unexplained chronic multisymptom illness.

With regard to such claims, in November 1994, Congress enacted the Persian Gulf War Veterans' Benefits Act, as title I of Public Law No. 103-446.  That statute, in part, added a new section 1117 to title 38, United States Code, authorizing VA to compensate any Persian Gulf Veteran suffering from a chronic disability resulting from an undiagnosed illness, or combination of undiagnosed illnesses, which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  In establishing the presumptive period, the Secretary was to review any credible scientific or medical evidence, the historical treatment afforded other diseases for which service connection is presumed, and other pertinent circumstances regarding the experience of Persian Gulf Veterans.

In order to obtain a grant of service connection pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. §  3.317, a Veteran needs to present some evidence (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a); see Neumann v. West, 14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  

Medically unexplained chronic multisymptom illnesses are defined by a cluster of signs or symptoms, and are currently limited to chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome (IBS), as the Secretary has not determined that any other conditions meet the criteria for a medically unexplained chronic multi symptom illness.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2); 75 Fed. Reg. 61995-97 (Oct. 7, 2010) (adding diabetes and multiple sclerosis as examples of chronic multi-symptom illnesses of partially understood etiology and pathophysiology).

38 C.F.R. §  3.317 also allows for service connection on a presumptive basis for certain enumerated infectious diseases.  See 75 Fed. Reg. 59968-72 (Sept. 29, 2010) (amending 38 C.F.R. § 3.317(c) to allow for presumptive service connection for nine infectious diseases.)  As none of the enumerated diseases are at issue in this case, the Board has omitted listing the diseases or discussing them. 

Section 3.317 explicitly acknowledges that a claimant's "signs or symptoms' need not be shown by medical evidence; however, the regulation does specifically require some "objective indications" of disability.  See 38 C.F.R. § 3.317(a).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d); 75 Fed. Reg. 59968-72 (Sept. 29, 2010) (reordering this part of the regulation to 38 C.F.R. § 3.317(e)).  The Persian Gulf War is defined as the period beginning August 2, 1990, and ending on a date to be prescribed by Presidential proclamation or law.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).  The Veteran's military records document that he served in Southwest Asia during the pertinent time period.  Therefore, the above-described provisions possibly apply to this case.

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317, but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 are warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (specifically addressing claims based on ionizing radiation exposure).  Thus, the presumption is not the sole method for showing causation.  However, as noted above, where the issue involves a question of medical diagnosis or causation, as presented here, a claimant must establish the existence of a disability and a connection between the Veteran's service and the disability.

The Veteran underwent a VA examination in November 2014.  The examiner noted the Veteran's report of developing shortness of breath and cough during a deployment to Southwest Asia in 1991.  A record of pulmonary function test (PFT) obtained in October 2012 was normal, but the Veteran reported that her symptoms had improved but remained mild with exercise.  A concurrent PFT showed parameter forced expiratory volume in one second divided by forced vital capacity (FEV-1/FVC) of 73 percent and parameter diffusion capacity of the lung to carbon monoxide (DLCO) of 59 percent of predicted.  The Veteran declined to undergo imaging studies.  However, the examiner noted no obstructive or restrictive defect.    

Pursuant to the March 2016 Board remand instructions, the Veteran was afforded a VA respiratory examination in July 2016.  The examiner discussed the Veteran's respiratory symptoms, with onset during her service in Southwest Asia and continuity to the present.  A chest X-ray showed right basal atelectasis or pulmonary scarring.  A concurrent PFT showed FEV-1/FVC as 79 percent and DLCO as 74 percent.  The examiner diagnosed minimal restrictive lung disease.  As to etiology, the examiner concluded that, "The Veteran's claim of respiratory problems is: 3) a diagnosable chronic multisymptom illness with a partially explained etiology.  It is 'at least as likely as not' that the disability pattern or diagnosed disease is related to a specific exposure event experienced by the Veteran during service in Southwest Asia."  

For reference, restrictive lung diseases warrant a 10 percent rating in part if FEV-1/FVC is 71 to 80 percent or if DLCO is 66 to 80 percent.  38 C.F.R. § 4.97, Diagnostic Codes 6840-45 (2016).  

As an initial matter, the Board recognizes that medically unexplained chronic multisymptom illnesses are currently limited to chronic fatigue syndrome, fibromyalgia, and IBS, as the Secretary has not determined that any other conditions meet the criteria for a medically unexplained chronic multi symptom illness.  Thus, the examiner's conclusion in that regard is somewhat problematic.  Moreover, the Veteran has a current diagnosis of minimal restrictive lung disease, which precludes the symptoms from being attributed to an undiagnosed illness under the provisions of 38 C.F.R. § 3.317.  That said, the examiner clearly linked the Veteran's current respiratory disability to her service in Southwest Asia and provided a considered rationale for that opinion, discussing the possible exposure to toxins while serving in Southwest Asia with resulting chest tightness, shortness of breath, and difficulty breathing.  The symptoms had since improved from initial exposure, but she continued to experience chest tightness and recent pulmonary function testing showed mild restrictive disease to a degree of 10 percent disabling.  The Board finds this opinion of significant probative value.

The Board notes that documented respiratory complaints during or after service in Southwest Asia are not documented in the service treatment records; however, those records are incomplete and very limited.  In addition, the Veteran is competent to report her in-service experiences and pulmonary symptoms experienced during service and thereafter.  In light of the foregoing medical opinion and the Veteran's lay statements, the Board concludes that entitlement to service connection for interstitial lung disease is warranted as having been incurred in service. 

In reaching that opinion, the Board acknowledges that there are other medical opinions of record that have not linked the Veteran's problems to service; however, these opinions were found to be inadequate in the prior Board determinations and, in any case, were based on the absence of a current respiratory diagnosis and the Veteran now has a diagnosed respiratory disability.

Low Back and Joint Pain

The Veteran brought a claim in January 2008 for entitlement to service connection for a low back disability.  The Veteran's original January 2008 claim for VA compensation benefits did not specifically raise the issue of entitlement to service connection for joint pain, but an April 2008 statement was interpreted as raising the issue of entitlement to service connection for joint pain.  That said, the April 2008 statement did not indicate what specific joints were part of her claim.  The RO denied the low back and joint pain claims in an August 2008 rating decision and the Veteran timely appealed the issues to the Board.  

As to the specifics of the Veteran's joint pain claim, during her November 2014 VA Gulf War medical examination, she reported joint pains involving the spine / back, hip / thigh, shoulder / arm, and foot.  During her July 2016 VA Gulf War medical examination she reported joint pains in the spine / back, hip and thigh, knee and lower leg, and shoulder and arm.  Specifically, she discussed how during service she had problems with her left foot "locking up" and pain in the hips and knees.  After service, the Veteran continued to have pain in the hips and knees, as well as issues with the left shoulder.  

Following Board remands in June 2012 and March 2016, a September 2016 rating decision granted entitlement to service connection for left shoulder, lumbar spine, left hip, right hip, right thigh, left knee, and right knee disabilities.  The rating decision notified the Veteran that the foregoing grants constituted a full and final determination of these issues on appeal.  Moreover, as to the left shoulder, left hip, right thigh, right hip, left knee, and right knee issues, the rating decision specifically indicated that the issues stemmed from the original issue of entitlement to service connection for joint pain.  

Thus, there has been a complete grant of benefits with respect to the claim for service connection for joint pain as to the above joints.  In addition, the Board notes that the issue of entitlement to service connection for a left foot disorder has been considered a separate issue from the "joint pain" claim and was denied in the March 2016 Board decision.  As such, the joint pain claim on appeal does not encompass the left foot problems.  As discussed above, the Veteran has not attributed her claim involving joint pain to any joint not discussed above.

Given the foregoing grants of benefits in the September 2016 rating decision, therefore, there is no case or controversy for the Board to adjudicate with respect to the original claims of entitlement to service connection for a low back disorder and for joint pain.  Consequently, these claims on appeal are dismissed.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997); see also 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2016).


ORDER

The appeal for entitlement to service connection for a low back disorder is dismissed.

The appeal for entitlement to service connection for joint pain is dismissed.

Entitlement to service connection for restrictive lung disease is granted.




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


